DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to applicant’s amendment filed November 18, 2021. 
Claims 1-19 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noda (US 20140147240). 
 
Regarding Claim 1: 
 	Noda teaches –  
A method performed by a robotic system, (Fig. 1, [0044] “the robot 3 and the robot group 6”) for identifying single object ([0104] “two-dimensional vision sensor 5 recognizes a position and orientation of the component placed on the temporary placing table 4”) from a random assortment of objects, wherein the method includes: ([0334] “recognizes components in the bulk component box 2”) 
picking, among a random assortment of objects on a presentation surface, an object from the presentation surface at a determined picking point, ([0097] “robot 6a picks up the component from the temporary placing table 4”) 
removing any remaining objects from the presentation surface, ([0091] “after only one of the components is handled, residual components are brought out of line with, for example, the removal means for inverting the top plate of the temporary placing table 4”) 
placing the picked object on the presentation surface, (Fig. 1, [0074] “the robot 3 […] releases the component above the temporary placing table 4”) 
analyzing the picked object on the presentation surface, in order to identify a single object. ([0155] “the position and orientation of each of the components are recognized by the two-dimensional vision sensor 5”) 
Regarding Claim 2: 
Noda continues to teach – 
wherein the method further includes placing a random assortment of objects on the presentation surface. ([0086] “The plurality of components may be entangled and rolled in a lump onto the temporary placing table 4. Alternatively, the plurality of components may be separately rolled onto the temporary placing table 4 without being entangled”) 
Regarding Claim 3: 
 	Noda also teaches – 
wherein the method further includes analyzing a random assortment of objects on the presentation surface in order to identify a single object out of the random assortment. ([0104] “the two-dimensional vision sensor 5 recognizes a position and orientation of the component placed on the temporary placing table 4 with template images registered in advance”) 
Regarding Claim 4: 
 	Noda further teaches – 
wherein the method further includes determining a precision picking point, when successfully identifying the single object. ([0125] “the two-dimensional vision sensor 5 performs the pattern matching […] and sends pattern identification information and gripping coordinates to the robot 6a”) 
Regarding Claim 5: 
 	Noda further teaches – 
wherein the method further includes precision picking the object at the determined precision picking point. ([0128] “the robot 6a moves to the gripping coordinates on the temporary placing table 4 (Step S34), and performs a closing operation of a hand so as to grip the component”) 
Regarding Claim 6: 
 	Noda teaches – 
wherein the analyzing includes comparing an image of the objects on the presentation surface with stored images of the objects. ([0125] “the two-dimensional vision sensor 5 performs the pattern matching between the measured image and the template images”) 
Regarding Claim 7: 
 	Noda also teaches – 
wherein the removing includes transferring the remaining objects from the presentation surface to a compartment arranged below the presentation surface, by moving the 
presentation surface from a first position to a second positions. ([0091] “one of the components is handled, residual components are brought out of line with, for example, the removal means for inverting the top plate of the temporary placing table 4”) 
Regarding Claim 10: 
 	Noda further teaches –  
wherein the method further includes: processing the single object, when a single object is identified. (Fig. 1, [0155] “the components are handled through the pipeline process while being transferred between the plurality of robots”) 
Regarding Claim 12: 
 	Noda further teaches – 
wherein the processing further includes positioning the object in a further compartment. (Fig. 1, [0155] “aligned onto the pallet 8”) 
Regarding Claim 16: 
 	Noda teaches – 
wherein the method further includes: analyzing a random assortment of objects on the presentation surface in order to identify a single object out of the random assortment. ([0104] “the two-dimensional vision sensor 5 recognizes a position and orientation of the component placed on the temporary placing table 4 with template images registered in advance”) 
Regarding Claim 17: 
 	Noda continues to teach – 
wherein the method further includes: determining a precision picking point, when successfully identifying the single object. ([0125] “the two-dimensional vision sensor 5 performs the pattern 
Regarding Claim 18: 
 	Noda also teaches – 
wherein the analyzing includes comparing an image of the objects on the presentation surface with stored images of the objects ([0125] “the two-dimensional vision sensor 5 performs the pattern matching between the measured image and the template images”) 
Regarding Claim 19: 
 	Noda further teaches – 
wherein the removing includes transferring the remaining objects from the presentation surface to a compartment arranged below the presentation surface, by moving the presentation surface from a first position to a second position ([0091] “one of the components is handled, residual components are brought out of line with, for example, the removal means for inverting the top plate of the temporary placing table 4”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20140147240) in view of Xu (US 20150224650). 
Regarding Claim 8: 
 	Noda does not explicitly teach –  
wherein the method further includes: determining a picking point for the random assortment of objects arranged on the presentation surface, when the random assortment of objects has been analyzed and no single object is identified, however Xu does. ([0048] “In the event when several instruments are occluded, the vision algorithm automatically determines the instrument that is occluded by the least amount.”) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Noda with Xu because “those not occluded are usually on top of the pile where multiple instruments are cluttered. These [top] instruments are candidates for gripping and singulation. In the event when all instruments are occluded, the vision algorithm automatically determines the instrument that is occluded by the least amount.” [0053]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20140147240) and Xu (US 20150224650) as applied to claim 8 above, and further in view of Dalziel (WO 8901850). 
Regarding Claim 9: 
 	While Xu does not teach –  
wherein the picking point is located furthest away from a centroid of a bounding box of the objects on the presentation surface, but Dalziel does. (Pg. 64, lines 31-35 “matching is performed either on the raw image by cross correlation or similar techniques, or by a more efficient technique of matching points, lines, curves, or vertices describing lines or curves, or extracted features, e.g. area, centroids, colour regions etc.”) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the combination of Noda and Xu with Dalziel because it is another viable method of image processing used to identify objects in an image.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20140147240) in view of Treat (US 7997847). 
Regarding Claim 11: 
 	Noda does not teach –  
wherein the processing includes inspecting, lubricating and/or sharpness testing of the object. However, Treat does. ((9) “inspect for cleanliness; inspect for mechanical integrity (i.e. no parts chipped, bent, missing or damaged); inspect for functionality; pull defective or unclean instruments; lubricate appropriate equipment; sharpen appropriate...”) 
. 
Response to Arguments
Re 112 rejections, Applicant’s amendments, filed November 12, 2021, with respect to claims 14-15 have been fully considered and have overcome the 112 rejection, and the rejections have been withdrawn.  Applicant's arguments regarding the 102 rejection, filed November 12, 2021, for claim 1 has been fully considered but they are not persuasive.
The Applicant contends that: 
	“Noda does not disclose ‘picking, among a random assortment of objects on a presentation surface at a determined picking point […] placing the picked object on the presentation surface.” Noda does not describe picking an object from the presentation surface and thereafter placing the picked object back on the same presentation surface (from which it was initially picked). Nowhere does Noda state that the robot group 6 picks up a component from the temporary placing table 4 and thereafter places the component back on the temporary placing table 4. Further, Noda does not suggest that after a component is placed on the pallet 8, the robot group 6 returns the component back to the temporary placing table 4.” (see at least Reply pages 7-9).
The Examiner respectfully disagrees. Examiner’s interpretation is different from Applicant’s interpretation. Noda does teach “placing the picked object on the presentation surface,” moreover, Noda discloses picking an object from the presentation surface and thereafter placing the picked object back on the same presentation surface (from which it was initially picked). See at least [0144] which discloses the state (C) where “a resting orientation of the component on the temporary placing table 4 is subsequently inverted a large number of times, the robot 6a performs an operation of reducing the touching and laying down the component on the temporary placing table 4.”  
The Applicant’s arguments regarding the 103 rejection (see at least Reply Page 9-10) for claim 13 has been fully considered and are persuasive. The 103 rejection of claim 13 has been withdrawn.
Allowable Subject Matter
Claim 13-15 are allowed. It should be noted that 112(f) interpretation was used for the analyzing apparatus limitation recited in claims 13-14. As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP §707.07(a). 
Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, this action is made FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664